Citation Nr: 0712657	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent, prior 
to May 18, 2005, and in excess of 40 percent thereafter, 
for diabetes mellitus, type II.

2.	Entitlement to service connection for a cardiovascular 
disorder, as secondary to the veteran's service-
connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In November 2006, the veteran, sitting at the RO, testified 
during a hearing conducted via video conference with the 
undersigned sitting at the Board's main office in Washington, 
D.C.

A review of the record reveals that in a September 2006 note 
to his service representative, the veteran said his physician 
advised him that he had peripheral arterial disease in his 
legs secondary to diabetes and believed "we should file for 
this also."  If the veteran wishes to file a specific claim 
concerning the peripheral arterial disease in his legs 
secondary to his service-connected diabetes mellitus, either 
he or his representative should contact the RO and clearly 
state the claim.

The matter of the veteran's claims for service connection for 
a cardiovascular disorder as due to the his service-connected 
diabetes mellitus, type II, and a rating in excess of 40 
percent for diabetes mellitus, type II, from May 18, 2005, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.	Prior to May 18, 2005, the objective and competent 
medical evidence of record demonstrates that the 
veteran's service-connected diabetes mellitus type II 
required a need to take daily oral hypoglycemic and 
insulin medication and observe a restricted diet, 
without a need to restrict activities, and that such 
complication as erectile dysfunction would not be 
compensable if separately evaluated.

2.	The veteran has been assigned separate, compensable 
disability evaluations for diabetic peripheral 
neuropathy of the left and right upper and lower 
extremities.

3.	The veteran has been assigned special monthly 
compensation based on the loss of use of a creative 
organ.


CONCLUSION OF LAW

Prior to May 18, 2005, the schedular criteria for a rating in 
excess of 20 percent for diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic 
Code (DC) 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006), aff'd Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  In a March 2006 letter, the 
RO provided the veteran with notice consistent with the 
Court's holding in Dingess.  However, as the appellant's 
claim for a rating in excess of 20 percent prior to May 18, 
2005 for his service-connected diabetes mellitus is being 
denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claim. 

In a January 2004 letter, issued prior to the July 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  Thus he was put on 
notice of the information needed for a higher rating.  We 
therefore conclude that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a March 2002 rating decision, the RO granted service 
connection for diabetes mellitus type II and awarded a 20 
percent disability rating.

The RO received the veteran's current claim for an increased 
rating for his service-connected diabetes mellitus in October 
2003.  VA and non-VA medical records and examination reports, 
dated from January 2003 to January 2007, were associated with 
the claims file.
 
In January 2003, VA medical records indicate that the veteran 
had erectile dysfunction; results of an optometry examination 
performed at that time were not referable to retinopathy.  
The veteran was seen in the VA outpatient podiatry clinic in 
March 2003 and complained of sore feet for which inserts 
provided relief.  He had no other foot complaints.  May 2003 
VA medical records indicate that the veteran was started on 
insulin to control his diabetes.

A June 2003 VA outpatient record indicates the veteran 
reported one episode of hypoglycemia that he corrected by 
drinking orange juice.  He said the event occurred because he 
took his insulin and medicaton and did not eat breakfast.  He 
denied further episodes of hypoglycemia.

When seen in the VA outpatient clinic in July and August 
2003, the veteran denied episodes of hypoglycemia.  In 
August, he reported that he was not careful with his diet and 
was not consistently exercising.  

November 2003 VA outpatient records reflect the veteran's 
complaints of a burning sensation in both feet and 
occasionally in the distal hands.  He regularly checked his 
feet and saw a podiatrist.  He had angina with strenuous 
exercise that was relieved with nitroglycerin and denied 
shortness of breath with the pain.  On examination, the VA 
physician reported that the veteran's diabetes mellitus was 
under excellent control since adding insulin and the veteran 
was very compliant with his diet recently.  Neuropathy, 
likely diabetic, was also noted.  

Results of a January 2004 annual VA outpatient optometry 
examination revealed no evidence of retinopathy in either 
eye.  

In January 2004, the veteran underwent VA examination for his 
service-connected diabetes mellitus.  According to the 
examination report, the veteran worked as a welder.  He took 
insulin since May 2003 and denied any frequency of 
ketoacidosis.  He had several episodes of hypoglycemia that 
resolved at home after he started insulin.  He was on a 
supposed restricted diet.  His weight was stable over the 
last 6 months.  The veteran indicated that any restriction of 
activities was basically a decrease in endurance and increase 
in fatigability.  He got chest pains upon exertion as well, 
that was fairly new.  He denied visual problems and an eye 
examination performed in January 2004 was negative.  He had 
mild pins and needles in his hands and feet.  He took 
Metformin and insulin and saw his diabetic care provider 
approximately every three months.  He denied any other 
significant symptoms, aside from erectile dysfunction.  

On examination, the veteran was 5 feet 5 inches tall, and 
weighed 249 pounds.  He did not appear in acute distress.  
His skin was warm, dry, and intact with no rashes.  
Neurological examination findings were grossly intact and 
nonfocal.  Vibratory sense and proprioception were intact.  
Funduscopic examination of the veteran's eyes was grossly 
normal.  Insulin dependent, type II diabetes, was diagnosed.  
The VA examiner's impression was that the veteran's diabetes 
increased in severity since first diagnosed and required him 
to take insulin; and it may have contributed to the veteran's 
cardiac status.

An August 2004 VA medical record reflects findings of mild 
venous stasis changes in both lower extremities.  The 
assessment included a plan for diet and exercise.  It was 
noted that the veteran wished to continue dieting on his own 
but would consider dietary consultation if he continued to 
not improve.  

In October 2004, VA briefly hospitalized the veteran due to a 
two week history of leg edema that occurred after he ran out 
of Lasix and just resumed taking it a few days earlier.  

According to a January 2005 VA outpatient optometry clinic 
record, upon examination, there was no evidence of 
retinopathy in either eye.

A March 2005 VA neurological examination report includes a 
diagnosis of diabetic peripheral neuropathy of both upper and 
lower extremities.

In a March 2005 rating decision, the RO granted service 
connection for diabetic peripheral neuropathy of the right 
and left upper and lower extremities, each awarded a 10 
percent disability evaluation, effective from October 2003.

The veteran was seen in the VA outpatient clinic in May 2005 
for complaints of hyperglycemia.  Reviewing the veteran's log 
book, the physician noted that the veteran had one episode of 
hypoglycemia in February for which he could easily have 
sought emergency room care but opted not to and mainly 
experienced hyperglycemia since that time.  The veteran 
denied weight loss and tolerated minimal exercise.  He 
weighed 254 pounds.  There were no rashes, lesions or skin 
discolorations.  Neurological examination was grossly intact.  
The assessment included hypertension, erectile disorder, 
hyperlipidemia, sleep apnea, and diabetes that required use 
of insulin, dietary restriction in the form of intensive 
caloric restriction and regulation of activities.  The 
veteran was advised to exercise regularly and limit activity 
to not exceed that which his cardiovascular disease (dyspnea) 
would tolerate.

In a signed statement dated May 18, 2005, the veteran's VA 
physician said the veteran's diabetes mellitus required 
insulin, restricted diet, and regulation of activities, 
described as regular physical activity to improve insulin 
sensitivity, and to regulate intensity of activity in order 
not to exceed exercise capacity, e.g. diastolic heart 
dysfunction. 

In a June 2006 rating decision, the RO granted a 40 percent 
disability rating for the veteran's service-connected 
diabetes mellitus, effective May 18, 2005.  At that time, the 
RO also granted service connection for erectile dysfunction, 
assigned a non-compensable disability evaluation, and special 
monthly compensation based on loss of use of a creative 
organ, both effective from January 31, 2003.  

During his November 2006 hearing, the veteran said he took 
insulin, was on a restricted diet and required regulation of 
activities.  He saw a diabetic care provider approximately 
every two or three months.  He had constant foot and hand 
numbness.  He denied any ketoacidosis and had hypoglycemic 
reactions.  He worked full time.

III.	Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2006), represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2006); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping, and the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban v. Brown, 6 Vet. App. at 262.

The veteran's service-connected type II diabetes mellitus is 
currently evaluated as 20 percent disabling under DC 7913, 
prior to May 18, 2005.  Pursuant to 38 C.F.R. § 4.119, DC 
7913, a 20 percent rating may be assigned for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
may be assigned for diabetes requiring insulin, restricted 
diet, and regulation of activities.  Id.

Further, a 60 percent rating may be assigned for diabetes 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  A 100 percent evaluation may be assigned for 
diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  NOTE (1): Evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code.  38 C.F.R. § 
4.119, DC 7913.

In order for a higher 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's service-
connected type II diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  Prior to May 
18, 2005, the objective medical evidence demonstrates that 
the veteran was required to take daily oral hypoglycemic 
medication and insulin, and was on a restricted diet, but his 
daily activities were not limited as a result of his diabetes 
mellitus.  In summary, a 40 percent rating is not deemed 
warranted under DC 7913, prior to May 18, 2005, as the higher 
rating is not more nearly approximated.

Likewise, a higher 60 percent evaluation is not warranted for 
the period in question.  There is no objective medical 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations and he does not require 
visits twice a month to a diabetic care provider.

The Board notes that, in the July 2004 rating decision, the 
RO recharacterized the veteran's disability as type II 
diabetes mellitus with diabetic neuropathy of the hands in 
feet.  However, in the March 2005 rating decision, the RO 
awarded service connection and separate compensable 
disability evaluations for diabetic peripheral neuropathy of 
the right and left upper and lower extremities.  The RO found 
that since the diabetic complications warranted separate 10 
percent evaluations, the rating schedule provided that the 
disabilities were no longer to be evaluated under the rating 
criteria of DC 7913.  See e.g., 38 C.F.R. §§ 4.124a, DC 8715, 
8721 (2006).  The Board agrees that the complications of the 
veteran's peripheral neuropathy of the upper and lower 
extremities are properly evaluated with the separate 10 
percent disability ratings now in effect.  Nor has the 
veteran submitted a notice of disagreement with the 
disability evaluations assigned for his peripheral neuropathy 
of the upper and lower extremities. 

With respect to erectile dysfunction, VA treatment records 
have attributed any erectile dysfunction to service-connected 
diabetes, so the presence of such is not at issue.  The 
question before the Board is whether it should be assigned a 
separate rating.

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power".  See 38 C.F.R. 
§§ 4.20, 4.115b, DC 7522 (2006).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  
The competent medical evidence of record does not indicate 
any finding of deformity of the penis.  Where the criteria 
for a compensable rating under a diagnostic code are not met, 
as here, a noncompensable rating is awarded.  See 38 C.F.R. § 
4.31 (2006).

The Board additionally observes that in any event the veteran 
is otherwise compensated for his erectile dysfunction.  He is 
entitled to special monthly compensation under 38 U.S.C.A. § 
1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a 
creative organ.

As such, the veteran does not meet the criteria for a 
separate compensable rating for erectile dysfunction

Further more, there is no evidence of retinopathy and the 
veteran's visual acuity is not reduced to 20/40, as would be 
required to warrant a 10 percent evaluation for if he had 
retinopathy; and, as noted, there is no evidence of deformity 
of the penis or any urinary difficulties, as would be 
required to justify a compensable evaluation for his erectile 
dysfunction.  As a consequence, it cannot be found that the 
evidence of record supports a finding of a 40 percent 
disability evaluation prior to May 18, 2005 at this time. 

Further, based upon the record before the Board, prior to May 
18, 2005, there is no objective evidence of any need for the 
veteran to restrict his activities due to his service-
connected diabetes mellitus.  Thus, the veteran's complaints 
of restricted activities and diet can justify no more than 
the assigned rating of 20 percent for type II diabetes 
mellitus prior to May 18, 2005.  38 C.F.R. § 4.119, DC 7513.  
Such a finding corresponds to the currently assigned 20 
percent evaluation prior to May 18, 2005.

Thus, the competent and objective medical evidence 
preponderates against a finding that a rating in excess of 20 
percent prior to May 18, 2005 is warranted for the veteran's 
service-connected type II diabetes mellitus.  See 38 U.S.C.A. 
§ 5107.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no evidence submitted to show that the diabetes disability, 
alone, has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In fact, 
the veteran told the VA examiner in 2004 that he was still 
employed and had not been hospitalized for his diabetes 
mellitus.  In the absence of such factors, the Board is not 
required to further discuss the possible application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to May 18, 2005, a rating in excess of 20 percent for 
diabetes mellitus, type II, is denied.


REMAND

The veteran also seeks service connection for a 
cardiovascular disorder that he maintains is due to his 
service-connected diabetes mellitus, type II.  However, there 
appears to be some differing opinions as to whether the 
veteran has a diagnosed cardiovascular disorder.

According to a January 2004 VA heart examination report, 
prepared by a nurse practitioner, results of an August 2000 
echocardiogram were essentially normal, a February 2002 chest 
x-ray showed cardiomegaly and an electrocardiogram (ECG) 
performed in April 2002 showed normal sinus rhythm. 

But, a July 2002 VA medical record indicates the veteran had 
an early positive treadmill tests that caused a physician to 
think it highly likely that there was significant coronary 
artery diease 

Although, an August 2002 cardiac catherization showed normal 
coronary arteries and also showed hyperdynamic left ventricle 
and elevated left ventricle and diastolic pressure, according 
to the January 2004 VA examination report.

December 2004 VA medical records include results of an ECG 
that showed normal sinus rhythm, within normal limits.  The 
clinical assessment was normal coronaries, diastolic 
dysfunction, and hypertension, mild "AS" atherosclerosis.  
The veteran's cardiac status was considered stable.

However, in a December 2004 signed cardiology questionnaire, 
a VA physician said that the veteran had hypertensive 
cardiovascular disease and that hypertension caused the 
veteran's cardiomyopathy.  It was noted that aggressive 
diabetes management prevented hardening of the arteries in 
the heart and throughout the body.

But, a June 2005 letter from D.J.L., M.D., a cardiologist, 
includes an assessment of no significant coronary disease, 
and congestive heart failure, therefore, likely on the basis 
of diastolic function and small vessel disease.

A November 2005 VA medical record assessment includes 
moderate left ventricle hypertrophy (from 2004 
echocardiogram) and features consistent with hypertensive 
cardiomyopathy/hypertophic cardiomyopathy.  Results of 
catherization did not show epicardial vascular disease.  

In December 2005, Dr. J.A.W. reported that the veteran did 
not have macrovascular complications such as coronary artery 
disease.  

Although, a May 2006 VA record reflects a medical history of 
coronary artery disease, but July and August 2006 VA medical 
records indicate that the veteran met with a cardiologist and 
results of an echocardiogram performed in July 2006 showed 
normal coronaries.

However, in support of his claim, in February 2007, the 
veteran submitted a January 2007 signed statement from Dr. 
J.A.W. who said the veteran had the following complications 
directly due to or likely caused by the diabetes mellitus: 
cardiovascular: active angina; neurological: diabetic 
neuropathy; and visual: possible diabetic retinopathy.  The 
veteran did not submit a waiver of initial RO review with 
this record.  As a result, the Board does not have the 
authority to consider this additional evidence without the 
RO's initial consideration of the evidence or the veteran's 
waiver of RO consideration.  As such, his claim for a rating 
in excess of 40 percent for diabetes mellitus, type II, must 
be remanded to allow the RO to review this new evidence.

The veteran has limited his appeal as to the issue of service 
connection for a cardiovascular disorder, as secondary to his 
service-connected diabetes mellitus, type II.  Secondary 
service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2006).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id., see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

With respect to the veteran's claim for service connection 
for a cardiovascular disorder, the Board is of the opinion 
that a new VA examination would be probative in ascertaining 
whether he has a current cardiovascular disability that is 
etiologically related to his service-connected diabetes 
mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to identify 
any private medical provider who 
treated him for his service-connected 
diabetes mellitus, and his 
cardiovascular disorder, since January 
2007.  The AMC/RO should request those 
records.

2.	The AMC/RO should obtain all VA medical 
records regarding the veteran's 
treatment for the period from August 
2006 to the present.

3.	The veteran should be scheduled for a 
VA endocrinology examination to assess 
the current severity and all 
manifestations of his service-connected 
diabetes mellitus type II.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  

a.	The examiner should record the 
veteran's body weight and describe 
any change in weight since May 
2006.  The examiner should 
describe in detail the incidence 
and frequency, if any, of episodes 
of ketoacidosis or hypoglycemic 
reactions (i.e., daily, weekly, 
monthly), and the measures taken 
for their prevention as well as 
the type and frequency of 
treatment required for his 
diabetes (i.e., outpatient 
treatment and/or hospitalization, 
and the frequency thereof).

b.	The examiner should describe in 
detail the effect, if any, the 
diabetes mellitus has on 
appellant's social and industrial 
activities (e.g., whether the 
diabetes requires avoidance of 
strenuous occupational and/or 
recreational activities and other 
regulation of activities); whether 
insulin injections are required, 
and if so, their frequency and 
dosages; whether oral hypoglycemic 
agents are required, and if so, 
their dosages; the degree of 
control achieved in response to 
medication (i.e., is the diabetes 
well-controlled, poorly-
controlled, uncontrolled); whether 
restricted diet is required; and 
whether there is progressive loss 
of weight and strength, and if so, 
the extent and severity thereof.

c.	The examiner should record, if 
any, specific complaints 
concerning diabetic complications 
involving the skin, eyes, nervous 
system, heart, peripheral blood 
vessels, or renal system, and the 
appellant should be examined for 
all diabetic complications.  The 
examiner should describe in detail 
the nature and severity of any 
complications, such as diabetic 
retinopathy, nephropathy, vascular 
deficiencies/arteriosclerosis, 
neuropathy, fungal infection, etc.  
In the event there are no diabetic 
complications, the examiner should 
so state. However, if there are 
significant diabetic 
complications, the appellant 
should be scheduled for all 
indicated additional examinations, 
such as neurologic, 
ophthalmologic, cardiovascular, 
peripheral vascular, dermatologic, 
renal, etc., in order to evaluate 
the nature and severity of all 
said diabetic complications.  
(Again, these additional tests are 
to be scheduled only if the 
appellant will report and the 
endocrine examiner concludes that 
these complications are of 
sufficient severity to require 
such additional examination.)

4.	Then, the AMC/RO should schedule the 
veteran for a VA examination by an 
appropriate medical doctor who is 
qualified to render an opinion with 
respect to the medical question on 
remand, preferably (if feasible) a 
physician with a specialty in 
cardiology.  A complete history of the 
claimed disorder should be obtained 
from the veteran.  All indicated tests 
and studies should be conducted and all 
clinical findings reported in detail.  
The physician is requested to review 
the evidence of record, including the 
veteran's medical records, together 
with the June 2005 statement from Dr. 
D.J.L, and the January 2007 statement 
from Dr. J.A.W., and address the 
following questions:

a.	does the veteran have a diagnosed 
cardiovascular disorder or 
disorders?  If heart disease is 
diagnosed, i.e., hypertensive 
heart disease, congestive heart 
failure, or coronary heart 
disease, the medical specialist 
should assess the nature, 
severity, and manifestations of 
any heart disease found to be 
present.  The examiner is further 
asked to comment on the date of 
onset of the veteran's heart 
disease.

b.	The physician should proffer an 
opinion, with supporting analysis, 
as to the likelihood that the 
veteran's diagnosed heart disease 
was caused by or aggravated by his 
service-connected diabetes 
mellitus, type II.  The degree of 
heart disease that would not be 
present but for the service-
connected diabetes mellitus, type 
II, should be identified.

c.	In rendering an opinion, the 
examiner is particularly requested 
to address the opinions of Dr. 
D.J.L. in June 2005 (to the effect 
that there were no signs of 
coronary artery disease but the 
veteran had congestive heart 
failure); and Dr. J.A.W. in 
January 2007 (to the effect that 
the veteran's diabetes mellitus 
likely caused his cardiovascular 
disorder identified as active 
angina).  

d.	A rationale should be provided for 
all opinions expressed.  The 
veteran's claims file must be made 
available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the veteran's 
medical records were reviewed.

5.		Thereafter, the AMC/RO should 
readjudicate the veteran's claims for 
service connection for a cardiovascular 
disorder as secondary to his service-
connected diabetes mellitus and a 
rating in excess of 40 percent for 
diabetes mellitus Type II from May 18, 
2005.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
June 2006 SSOC, with consideration of 
the veteran's claim for secondary 
service connection pursuant to 38 
C.F.R. § 3.310 (2006).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


